


EXHIBIT 10.4.1
EMPLOYERS MUTUAL CASUALTY COMPANY
AMENDED AND RESTATED
2008 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1
Purpose
The Employers Mutual Casualty Company ("EMCC") Amended and Restated 2008
Employee Stock Purchase Plan (the "Plan") is established by EMCC for the benefit
of the Eligible Employees, as hereinafter defined, of EMCC. The purpose of the
Plan is to provide each Eligible Employee with an opportunity to acquire, or
increase, a personal interest in the future of EMC Insurance Group Inc. (“EMC
Group”) through the purchase of shares of Common Stock, as hereinafter defined,
of EMC Group. Purchases of Common Stock under the Plan will take place through
accumulated payroll deductions or lump sum cash contributions. The Plan is
intended to qualify as an "Employee Stock Purchase Plan" under Section 423 of
the Internal Revenue Code of 1986, as amended (the "Code").
SECTION 2
Definitions
2.1    Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
a.
“Administrative Beneficiary” shall mean a person designated or deemed as such
pursuant to Section 6.3(a).

b.
"Business Day" shall mean any day on which the NASDAQ Stock Market is open for
trading.

c.
"Cash Contribution" shall mean an Eligible Employee's contribution other than
through payroll deduction, pursuant to Section 4.4(b).

d.
"Common Stock" shall mean the common stock of EMC Group. The Common Stock made
available for the Plan by EMCC may be either stock owned by EMCC, purchased by
EMCC on the open market or acquired by EMCC through means other than purchase on
the open market.

e.
"Compensation" shall mean all EMCC compensation earned by the Eligible Employee,
before any deductions or withholdings, but excluding any bonuses, contingent
salary payments, commissions, overrides, moving allowances, overseas allowances,
payments under this Plan or any other stock option or purchase plan and payments
or compensation under any other employee benefit plan.

f.
"Custodian" shall mean any third-party administrator as may be selected by the
EMCC Board.

g.
"Election Period" shall mean the period from January 1 through March 31, April 1
through June 30, July 1 through September 30 or October 1 through December 31.
Each Election Period, notwithstanding anything to the contrary herein, shall end
on the last Business Day of the Election Period.


187

--------------------------------------------------------------------------------




h.
"Eligible Employee" shall include all full-time employees and part-time
qualified employees of EMCC who are scheduled to work twenty (20) hours or more
per week on a regular and on-going basis.

i.
"EMCC" shall mean Employers Mutual Casualty Company, an Iowa corporation, and
any successor in a reorganization or similar transaction.

j.
"EMCC Board" shall mean the Board of Directors of EMCC.

k.
"EMC Group" shall mean EMC Insurance Group Inc., an Iowa corporation, and any
successor in a reorganization or similar transaction.

l.
"EMC Group Board" shall mean the Board of Directors of EMC Group.

m.
"Exercise Date" shall mean the last Business Day of each Election Period.

n.
"Fair Market Value" shall mean, as of any date, the average price of the Common
Stock, which shall be calculated by adding the high trading price and low
trading price of the day, as reported by the NASDAQ Stock Market, and dividing
by two (2).

o.
"Inactive Participant" shall mean a person who is no longer an employee of EMCC
due to a Terminating Event, as hereinafter defined, for whom the Custodian is
maintaining an Individual Account until such time as all shares of Common Stock
in the Individual Account are either sold or other otherwise distributed.

p.
"Individual Account" shall mean a separate account maintained by the Custodian
for each Participant and/or Inactive Participant.

q.
"Participant" shall mean an Eligible Employee who elects to participate in the
Plan by (i) executing and delivering, not more than ninety (90) days prior to
and not less than fourteen (14) days preceding the first (1st) day of an
Election Period, a payroll deduction authorization to the Plan Administrator; or
(ii) making a Cash Contribution as provided in Section 4.4(b). Notwithstanding
anything herein, any Eligible Employee who is an insider pursuant to §16 of the
Securities Exchange Act of 1934, as amended, must declare the Eligible
Employee’s intention to participate in the Plan not less than six (6) months
prior to the Exercise Date of the Election Period in which the Eligible Employee
desires to participate by providing written notice of intent to the Plan
Administrator.

r.
"Payroll Contributions" shall mean a Participant's after-tax contributions of
Compensation by payroll deduction.

s.
"Plan Administrator" shall mean the EMCC Board.

t.
"Purchase Price" shall mean eighty-five percent (85%) of the Fair Market Value
of a share of Common Stock on the Exercise Date.

u.
“Recipient Beneficiary” shall mean a person or persons designated or deemed as
such pursuant to Section 6.3(b).

v.
"Terminating Event" shall mean a Participant's termination of employment by EMCC
for any reason or any other event which causes the Participant to no longer be
an Eligible Employee. A Terminating Event shall not include a termination of
employment in the case of a sick leave or other bona fide leave of absence
approved for purposes of this Plan by EMCC.


188

--------------------------------------------------------------------------------




SECTION 3
Eligibility
3.1    Eligibility for Participation. Any individual who is an Eligible Employee
on the first (1st) day of the calendar month preceding the first (1st) day of an
Election Period shall be eligible to participate in the Plan.
3.2    Limitations. Any Eligible Employee who is otherwise eligible to
participate in the Plan shall not be granted any option to purchase Common Stock
under the Plan if:
a.
the Eligible Employee, after the option to purchase Common Stock is granted,
would own shares of stock, as defined by Sections 423(b)(3) and 424(d) of the
Code, possessing five percent (5%) or more of the combined voting power or value
of all classes of stock of EMC Group; or

b.
the Eligible Employee, after the option to purchase Common Stock is granted,
would have the option to purchase Common Stock under all employee stock purchase
plans of EMCC which would accrue at a rate that exceeds $25,000 in Fair Market
Value of such Common Stock, determined as of the Exercise Date, for each
calendar year, which is equivalent to an aggregate Purchase Price of $21,250 of
such Common Stock.

SECTION 4
Participation
4.1    Common Stock to be Issued. Subject to the provisions of this Section 4.1
and Section 6.6, the number of shares of Common Stock issuable pursuant to the
Plan shall not exceed 500,000 shares.
4.2    Option to Purchase. Each person that is a Participant on an Exercise Date
shall be granted an option to purchase Common Stock on that Exercise Date with
such Payroll Contributions or Cash Contribution as have been made by the
Participant to the Participant's Individual Account during the Election Period.
All sums accumulated during the Election Period shall be used by the Plan
Administrator to purchase the number of shares of Common Stock, including
fractional shares computed to four (4) decimal places, which shall be determined
by dividing the cash balance in the Participant's Individual Account by the
Purchase Price. The Plan Administrator shall reduce, on a substantially
proportionate basis, the number of shares of Common Stock to be purchased by
each Participant on any Exercise Date in the event that the number of shares
then available for purchase under the Plan is otherwise insufficient.
4.3    Individual Accounts. The Custodian shall establish an Individual Account
for each Participant, to which shall be credited (a) the amount of all Payroll
Contributions or a Cash Contribution made by the Participant and (b) the number
of shares of Common Stock that are purchased by such Participant pursuant to the
terms of the Plan. The Custodian shall continue to maintain such Individual
Account for a Participant who becomes an Inactive Participant until such time as
all shares of Common Stock are sold or otherwise distributed out of the
Individual Account pursuant to the provisions of Section 5.3. No interest shall
accrue on any Payroll Contributions or Cash Contribution in any Individual
Account.



189

--------------------------------------------------------------------------------




4.4    Plan Contributions.
a.
Payroll Contributions. Payroll Contributions may be authorized by the
Participant at a rate of not less than two percent (2%) and not more than ten
percent (10%) of the Participant's Compensation by means of substantially equal
payroll deductions divided over the Election Period. The withholding rate shall
be a whole, and not a fractional, percentage. A Participant may change the
withholding rate by executing a new payroll deduction authorization, which shall
be effective for the next Election Period. Any Participant making Payroll
Contributions is ineligible to make a Cash Contribution.

b.
Cash Contribution. A Cash Contribution may be made by a Participant one (1) time
during any Election Period; provided, however, that payment is made not less
than fourteen (14) days prior to the Exercise Date of the applicable Election
Period. Any Cash Contribution and election to participate made hereunder by the
Participant is irrevocable. A Cash Contribution may not be less than two percent
(2%) or more than ten percent (10%) of the Participant's Compensation earned, or
that the Plan Administrator estimates will be earned, during the applicable
Election Period. Payment must be made in cash, by a personal check of the
Participant or other cash equivalents acceptable to the Custodian.

4.5    Purchase of Common Stock. If an Eligible Employee is a Participant on the
Exercise Date of an Election Period, then, on the Exercise Date, the Plan
Administrator shall apply the cash balance of the Participant's Individual
Account to the purchase of the number of shares of Common Stock, including
fractional shares computed to four (4) decimal places, determined under Section
4.2.
4.6    Termination of Election. An election to participate in the Plan may be
terminated by the Participant cancelling the election or upon the occurrence of
a Terminating Event.
a.
Termination by Cancellation. A Participant may, at any time not less than
fourteen (14) days prior to the next occurring Exercise Date, cancel the
Participant's election to participate through Payroll Contributions by
delivering written notice of cancellation or written notice of termination of
the payroll deduction authorization to the Plan Administrator. Upon cancellation
of the election, the cash balance of the Participant's Individual Account shall
be returned to the Participant. The Participant shall cease to be a Participant
for the then current Election Period as of the date of delivery of the notice.
Any Participant that elects to participate for the applicable Election Period by
a Cash Contribution may not cancel the election for that Election Period.



b.
Termination by Retirement, Disability or Death. In the event of a Terminating
Event resulting from a Participant's retirement, permanent disability (as
determined pursuant to EMCC's long-term disability plan) or death, the
Participant, or the Participant's Administrative Beneficiary as the case may be,
shall have the right to elect, by written notice given to the Plan Administrator
at least fourteen (14) days prior to the next occurring Exercise Date:

(i)
to have all of the cash balance held in the Participant's Individual Account
withdrawn and paid to the Participant or, in the event of a Terminating Event
resulting from a Participant's death, to the Participant's Recipient Beneficiary
or spouse pursuant to Section 6.3(b); or

(ii)
to continue the Participant's election to participate in the Plan through the
remaining portion of the applicable Election Period during which the Terminating
Event occurred.


190

--------------------------------------------------------------------------------




In the event that the written notice required pursuant to this Section 4.6(b) is
not received by the Plan Administrator, the Participant or the Participant's
Administrative Beneficiary, if applicable, shall be deemed to have elected to
continue the election to participate, pursuant to Section 4.6(b)(ii). At the
earlier of the Participant, or the Participant's Administrative Beneficiary, if
applicable, electing to withdraw the cash balance from the Participant's
Individual Account or at the end of the Election Period during which the
Terminating Event occurred, the Participant shall immediately become an Inactive
Participant.
c.
Termination of Employment. Except as otherwise provided in Section 4.6(b), upon
a Terminating Event, the Participant shall have no further option to purchase
Common Stock under the Plan and shall immediately become an Inactive
Participant. Any cash balance in an Inactive Participant's Individual Account
shall be returned to the Inactive Participant, as soon as reasonably
practicable. All Common Stock in an Inactive Participant's Individual Account
shall remain in the Individual Account until the expiration of the one (1) year
holding period referenced in Section 5.1. After the expiration of the one (1)
year holding period, the Common Stock may be sold or distributed pursuant to
Section 5.3.



SECTION 5
Issuance of Common Stock
5.1    Issuance to Custodian. As soon as reasonably practicable after an
Exercise Date, EMCC shall purchase shares of Common Stock with the balance of
the Payroll Contributions or the Cash Contribution in the Participant's
Individual Account. All shares of Common Stock acquired by a Participant
pursuant to the Plan shall be issued in the form of non-certificated shares;
i.e., book entry form. All shares of Common Stock so issued will be held by the
Custodian and restricted from all forms of transfers by the Custodian for a
period of one (1) year from and after the Exercise Date. After the expiration of
the one (1) year holding period, the Common Stock acquired by a Participant
pursuant to the Plan may be sold or distributed pursuant to Section 5.3.
5.2    Share Rights. During the one (1) year holding period referenced in
Section 5.1 in which the shares of Common Stock are held by the Custodian,
Participants and Inactive Participants shall generally have the rights and
privileges of a stockholder, including, but not limited to, the right to vote,
to receive dividends and to have such shares participate in EMC Group's Amended
and Restated Dividend Reinvestment and Common Stock Purchase Plan, subject to
such restrictions as the EMC Group Board may impose. Notwithstanding anything to
the contrary, during the one (1) year holding period, none of the Common Stock
may be sold, transferred, assigned, pledged or otherwise encumbered by the
Participant or Inactive Participant. After the expiration of the one (1) year
holding period, the Common Stock may be sold or distributed pursuant to Section
5.3; however, none of the Common Stock may be assigned, pledged or otherwise
encumbered by the Participant or Inactive Participant at any time.
5.3    Distribution of Common Stock. After the expiration of the one (1) year
holding period referenced in Section 5.1, EMCC shall provide notice to all
Participants and Inactive Participants, or their respective Administrative
Beneficiaries, if applicable, that the transfer restrictions imposed in Section
5.1 have been lifted, within thirty (30) days of the lifting thereof. At that
time, all Common Stock not subject to the one (1) year holding period may only
be disposed of, with limited exceptions, through sales transactions conducted
through the Custodian, so that EMCC may comply with applicable Code provisions.
Notwithstanding anything herein, EMCC will allow non-certificated whole shares
to be electronically transferred, or, if requested in writing, will cause
certificates evidencing the Participant's or Inactive Participant's ownership of
whole shares of Common Stock to be issued, under the following circumstances:

191

--------------------------------------------------------------------------------






a.
The Participant or Inactive Participant, or their respective Recipient
Beneficiary, intends to use the Common Stock in a pyramid transaction involving
the exercise of a stock option under a stock plan offered by EMCC in which the
Participant or Inactive Participant also participates, provided that no
distribution for this purpose will be permitted during the one (1) year holding
period referenced in Section 5.1 and provided that any such distribution made
under this Section 5.3(a) will be made to the administrator of the stock plan;

b.
The Participant or Inactive Participant, or their respective Recipient
Beneficiary, desires to gift shares of Common Stock in their Individual Account
to any other person, provided that such gift is made after the one (1) year
holding period referenced in Section 5.1;

c.
The Participant or Inactive Participant provides the Plan Administrator with
copy of a divorce decree executed by the issuing court or a property settlement
agreement executed by both parties (or other similar agreement) with an
execution date not more than ninety (90) days prior to the written request for
distribution hereunder;

d.
The Participant's Recipient Beneficiary, including any deemed designee, or
spouse, pursuant to Section 6.3(b), provides proof of identity and existence
after the Participant's or Inactive Participant's death; or

e.
Such other reasons as may be permitted and approved in writing by, and in the
sole discretion of, the Plan Administrator.

5.4    Fractional Shares. At any time Common Stock is sold or distributed in
accordance with Section 5.3 and such sale or distribution would include a
fractional shares of Common Stock, the value of that fractional share shall be
paid to the Participant or Inactive Participant, or their respective Recipient
Beneficiary, if applicable, in cash in an amount equal to the Fair Market Value
of such fractional share on the day the Common Stock is sold or distributed.
SECTION 6
Miscellaneous Provisions
6.1    Withholding. EMCC, or EMCC’s designee, may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which EMCC is required by law or regulation of any governmental authority,
whether federal, state or local, to withhold in connection with any Payroll
Contributions, Cash Contribution or distribution of Common Stock pursuant to the
Plan. Each Participant and Inactive Participant, or their respective Recipient
Beneficiary, if applicable, however, shall be responsible for the payment of all
individual tax liabilities relating to any such amounts.
6.2    Rights not Transferable. All Participants under this Plan shall have the
same rights and privileges. Except as otherwise provided in Section 4.6(b), each
Participant's option to purchase Common Stock under the Plan shall be
exercisable during the Participant's lifetime and only by the Participant. The
Participant's option to purchase Common Stock hereunder and any of the Common
Stock held by the Custodian in any Individual Account during the one (1) year
holding period referenced in Section 5.1, may not be sold, pledged, assigned or
otherwise transferred in any manner whatsoever by a Participant or Inactive
Participant, other than in accordance with Section 6.3, except by will or the
laws of descent and distribution of the state in which the Participant or
Inactive Participant is domiciled at the time of the Participant's or Inactive
Participant's death. After the expiration of the one (1) year holding period,
the Common Stock may be sold or distributed pursuant to Section 5.3; however,
none of the Common Stock may be assigned, pledged or otherwise encumbered by the
Participant or Inactive Participant at any time.

192

--------------------------------------------------------------------------------




6.3    Designation of Beneficiaries.
a.
Administrative Beneficiary.    Each Participant may file with the Plan
Administrator a written designation of an Administrative Beneficiary, whose sole
duties shall be to provide the written notice required in Section 4.6(b) and to
receive notice from the Plan Administrator of the lifting of the transfer
restrictions pursuant to Section 5.3. The Administrative Beneficiary shall be an
individual and may be a Recipient Beneficiary; however, the Participant may not
designate more than one (1) Administrative Beneficiary. In the absence of an
effective designation hereunder, the Participant's surviving spouse, if any, or
the administrator of the Participant's estate shall be deemed to be the
Administrative Beneficiary. Each designation of an Administrative Beneficiary
made hereunder will (i) revoke all prior designations by the same Participant
with respect to all elections to participate previously made, including, solely
for the purposes of this Plan, any deemed designation; (ii) be in a form
prescribed by the Plan Administrator; and (iii) be effective only when received
by the Plan Administrator during the Participant's lifetime.

b.
Recipient Beneficiary. Each Participant may file with the Plan Administrator a
written designation of a Recipient Beneficiary who is to receive any Common
Stock registered in the name of the Participant, solely or as tenant-in-common,
and any cash balance withdrawn from the Participant's Individual Account
pursuant to Section 4.6(b) following the Participant's death. If a Participant
shall not have designated any Recipient Beneficiary under this Plan, the
Participant's Recipient Beneficiary shall be deemed to be the person or persons
designated by the Participant as the primary beneficiary under EMCC's group life
insurance plan. Each designation made hereunder will (i) revoke all prior
designations by the same Participant with respect to all elections to
participate previously made, including, solely for the purposes of this Plan,
any deemed designation; (ii) be in a form prescribed by the Plan Administrator;
and (iii) be effective only when received by the Plan Administrator during the
Participant's lifetime. In the absence of any effective designation hereunder,
including a deemed designation, any Common Stock registered in the name of the
Participant solely or as tenant-in-common and any cash balance in the
Participant's Individual Account following the Participant's death shall be
transferred or paid to the Participant's surviving spouse, if any, or to the
Participant's estate. Upon the death of a Participant, a Recipient Beneficiary,
or a spouse entitled under this Section 6.3(b), shall provide proof of identity
and existence to the Plan Administrator. No designated Recipient Beneficiary
shall, prior to the death of a Participant, acquire any interest in the Common
Stock or cash credited to a Participant under the Plan.

c.
All references to a Participant in this Section 6.3 shall include an Inactive
Participant. All references in the Plan to a Participant's Administrative
Beneficiary or Recipient Beneficiary shall include an Inactive Participant's
Administrative or Recipient Beneficiary.

6.4    Employment Rights. Neither the adoption of this Plan nor any of the
provisions hereof shall confer upon any Participant any right to continue
employment with EMCC or affect in any way the right of EMCC to terminate the
employment of a Participant at any time.

193

--------------------------------------------------------------------------------




6.5    Change in Capitalization. In the event of (a) a Common Stock dividend,
(b) a Common Stock split, (c) a reclassification of Common Stock or (d) any
other change in the authorized number or par value of the Common Stock, then the
remaining number of shares of Common Stock provided under Section 4.1 which have
not been sold to Participants shall be appropriately adjusted by the EMCC Board,
whose determination shall be binding on all persons. In the event of a merger in
which EMC Group is not the surviving corporation or, in the event of a sale or
transfer of all or substantially all of EMC Group's assets (other than by the
grant of a mortgage or security interest), all outstanding options of
Participants to purchase Common Stock under Section 4.2 shall terminate;
provided that, prior to the effective date of such merger or sale or transfer of
assets, the EMCC Board shall either (x) return the balance of all Plan
Individual Accounts and terminate all Participant rights hereunder, or (y)
accelerate the Exercise Date of the then current Election Period, or (z) if
there is a surviving or acquiring entity other than EMC Group, arrange to have
that entity, or an affiliate of that entity, grant to the Participants the right
to participate in a stock purchase plan of that entity which has substantially
equivalent terms and conditions as this Plan, as determined by the EMCC Board.
In the event of (x) or (y) above, the one (1) year holding period referenced in
Section 5.1 shall be terminated and EMCC shall provide appropriate notice of
such termination to the Custodian in order to allow for the sale and/or
distribution of any Common Stock then being held in custody.
6.6    Administration of the Plan. The Plan shall be administered by the EMCC
Board. Any members of the EMCC Board who are eligible to participate in the Plan
will abstain from voting on Plan administration matters. A majority vote of the
non-employee members of the EMCC Board members will be required to take any
action required under the Plan. The Plan Administrator shall have the authority,
not inconsistent with the express provisions of the Plan, to take all action
necessary or appropriate hereunder, to establish appropriate rules and
regulations relating to the Plan, to interpret its provisions and to decide all
questions and resolve all disputes which may arise in connection therewith. Such
determinations shall be conclusive and shall bind all parties, including
Participants and any and all persons claiming rights and privileges under or
through any Participant. The Plan Administrator may, in its discretion, delegate
its authority, or any portion thereof, under this Section 6.6, including, but
not limited to the power to amend the Plan for the purpose of satisfying
requirements arising from changes in applicable laws or regulations, to a
separate administrator for the day-to-day operation of the Plan.
6.7    Amendment of Plan. The EMCC Board may from time to time amend the Plan in
any respect, including, but not limited to, amending the Plan for other purposes
which may at the time be permitted by law. However, no such amendment, except to
the extent explicitly required or permitted herein, will, without the prior
approval of the stockholders of EMC Group and the policyholders of EMCC, (a)
increase the maximum number of shares of Common Stock available under the Plan;
(b) reduce the Purchase Price of Common Stock issuable under the Plan; (c) cause
Participant's options to purchase Common Stock under the Plan to fail to meet
the requirements of Section 423 of the Code; (d) amend the provisions of this
Section 6.7; or (e) adversely affect the right of a Participant to exercise an
option, without the consent of the Participant, to purchase Common Stock during
an Election Period after such Participant has elected to participate for that
Election Period. Notwithstanding anything to the contrary, the EMCC Board may,
without the prior approval of the stockholders of EMC Group and policyholders of
EMCC, increase the number of shares of Common Stock which may be issued under
the Plan to reflect adjustments made pursuant to Section 6.5.
6.8    Termination of Plan. The Plan may be permanently terminated or
temporarily suspended at any time by the EMCC Board. No such termination or
suspension of the Plan shall adversely affect the rights and privileges of any
Participant that elected to participate during the Election Period in which the
termination or suspension occurred. Any such termination or suspension shall be
effective after the Exercise Date of the then current Election Period.



194

--------------------------------------------------------------------------------




6.9    Custodial Arrangement. All cash and/or Common Stock allocated to a
Participant's or Inactive Participant's Individual Account under the Plan shall
be held by the Custodian in its capacity as a custodian for the Participant or
Inactive Participant. Nothing contained in this Plan, and no action taken
pursuant to the Plan, shall create or be construed to create a trust of any
kind, or a fiduciary relationship between EMCC, its officers or the EMCC Board
and a Participant, Inactive Participant or any other person or entity.
6.10    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of EMCC to establish other plans.
6.11    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (a) to limit, impair or otherwise affect EMCC's or EMC Group's right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure; (b) to merge or consolidate; (c) to dissolve,
liquidate, sell or transfer all or any part of its business or assets; or (d)
except as provided in Section 6.7, to limit the right or power of EMCC, EMC
Group or any of the subsidiaries or affiliates of either to take any action
which such entity deems to be necessary or appropriate.
6.12    Federal Income Tax Consequences. The following discussion is provided
for purposes of general information only. All references to a Participant in
this Section 6.12 shall include an Inactive Participant. Each Participant is
advised to consult the Participant's own tax advisor to determine how the
federal income tax laws apply to the Participant's own situation.


a.
A Participant does not recognize taxable income when Common Stock is issued in
the Participant's name on the Exercise Date.



b.
A gain or loss will be realized by the Participant when the shares are sold. The
gain or loss will be measured by the difference between the sales price and the
tax basis of the Common Stock sold. If shares of Common Stock are sold within
two (2) years of the Exercise Date on which such shares are issued, the
disposition of the shares of Common Stock is deemed to be a disqualifying
disposition pursuant to the Code. When a disqualifying disposition occurs, there
will be an ordinary income component of the sale transaction, which will be
reported on the Participant’s Form W-2 for the year in which the sale
transaction occurs. The ordinary income will be the excess of the Fair Market
Value of the Common Stock on the Exercise Date over the Purchase Price. If the
shares of Common Stock are held for more than two (2) years from the Exercise
Date, there may still be an ordinary income component, which will also be
reported on the Participant’s Form W-2 for the year in which the sale
transaction occurs. This ordinary income would be the lesser of:



(i)
The excess of the Fair Market Value of the Common Stock on the Exercise Date
over the Purchase Price, or



(ii)
The excess of the amount realized on the sale of the Common Stock over the
Purchase Price.



c.
Any ordinary income realized upon the sale will increase the Participant's tax
basis of the Common Stock. The period for which shares of Common Stock acquired
through the Plan are held by a Participant will begin on the day after the
Exercise Date and shall end on the date of the sale transaction.

6.13     Effective Date. This Plan, as amended, shall become effective on April
1, 2009, with the first Election Period commencing on April 1, 2009.

195

--------------------------------------------------------------------------------




6.14    Titles. Titles of sections and subsections are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Plan.
6.15    Governing Law. This Plan and all the rights and obligations herein shall
be construed in accordance with and governed by the laws of the State of Iowa,
without regard to principals of conflicts of laws.



196